DETAILED ACTION
Claim Objections
Claim 11 is objected to because of the following informalities: 
In claim 11, line 10, “the stop element” should be amended to read “the at least one stop element,” for clarity. The same objection applies to the additional instances of the limitation throughout the claims;
In claim 11, line 10, “the limitation” should be amended to read, “a limitation,” for clarity;
In claim 20, line 2, “at least one space element” should be amended to read, “the at least one spacer element, for clarity.
 Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reiter (US 6367769) in view of Maeurer (US 2015/0247479) and Hayatani (US 2010/0065021).
Regarding claim 11, Reiter discloses a valve for metering a fluid, comprising: 
an electromagnetic actuator (15, 16, 17) situated in a housing (9) (Figure 1); 
a valve needle (2) which is actuatable by an armature (17) of the actuator (Column 3, lines 45-48) and used to actuate a valve closing body (3) which cooperates with a valve seat surface (4) to form a seal seat (Column 3, lines 22-25 and 45-47), the armature (17) being movably guided at the valve needle (Column 3, lines 43-44); 
at least one stop element (25) connected to the valve needle (2) (Column 3, lines 64-65) and, in connection with an actuation of the valve needle, limits a relative movement between the armature and the valve needle (Column 3, lines 59-60); and at least one elastically deformable spacer element (46, 47) situated between the armature (17) and the stop element (25) (Figure 5), which, during   limitation of the relative movement between the armature and the valve needle at the stop element, encloses an attenuation space (40) situated between a front face of the armature and a stop element surface (42) of the stop element (25) facing the front face of the armature (Figure 5), and, during the limitation of the relative movement between the armature and the valve needle at the stop element, a volume of the attenuation space is reduced (Column 4, lines 44-47, The fuel is compressed out of the space; Examiner interprets the disclosure as teaching the volume of the space is reduced),
wherein the armature (17) is situated in an armature space (X) filled with a liquid fluid (Column 2, lines 21-23, The fuel flows through the armature, through the armature space into the attenuation space in a compressed stream; Examiner interprets the present fluid as filling the armature space), and, during the limitation of the relative movement between the armature and the valve needle at the stop element, at least some of the liquid fluid is displaced from the attenuation space (Column 4, lines 44-47) wherein the at least some of the liquid fluid is displaced from the attenuation space (40),
wherein the at least some of the liquid fluid is displaced from the attenuation space via at least one gap between the front face of the armature and the spacer element (Column 4, lines 44-47).
However, Reiter fails to disclose some of the liquid fluid being displaced from the attenuation space via a guide gap between the valve needle and the armature.
Maeurer discloses an improved device in the same field of endeavor that features liquid fluid being displaced from an attenuation space (19) via at least one gap (Figure 6, the fluid is displaced in a passage 29 from the side of the attenuation space) and also from a guide gap between a valve needle (6) and an armature (8) (Figure 6, fluid is displaced vertically, as depicted by path 29). Hayatani puts forth the benefits of optimizing throttle gap configuration, stating that the structure minimizes lag time between the fall of a valve and the valve closing state, and provides for a smooth transition between a valve open and valve closing state, due to the optimized resistance provided by flow paths of an optimized alignment and size (Paragraphs 8, 11, 98 and 109). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Reiter with the disclosures of Maeurer, improving the device of Reiter to further include the liquid fluid being displaced from the attenuation space (Reiter, 40) via a guide gap (Maeurer, Figure 6, vertical passage denoted by arrow 29) between the valve needle (Reiter, 2) and armature (Reiter, 17), in order to minimize lag time between the fall of the valve and the valve closing state, and provide for a smooth transition between a  valve open and valve closing state, due to the decrease in the resistance to fuel flow provided by the additional passage, as disclosed by Hayatani (Paragraphs, 8, 11, 98 and 109).
Regarding claim 12, Reiter in view of Maeurer and Hayatani discloses the valve as recited in claim 11, wherein the valve is a fuel injector for an internal combustion engine (The limitations is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; Abstract lines 1-2).
Regarding claim 15, Reiter in view of Maeurer and Hayatani discloses the valve as recited in claim 1, wherein the spacer element (46, 47) cooperates with the front face of the armature (17) in such a way, and the guide gap (Maeurer, Figure 6, vertical passage denoted by arrow 29) between the valve needle (2) and the armature (17) is configured in such a way, that a pressure in the attenuation space (40) rises during the displacement of the liquid fluid from the attenuation space (Column 4, lines 44-47) and, after a movement reversal, when the front face of the armature moves away from the stop element surface again, a temporary underpressure in the attenuation space compared to the armature space is generated (By admission of Applicant, underpressure occurs as a result of reversal of an armature, due to an increase in volume of an attenuation space (Page 12, lines 13-17); Reiter includes the prescribed structure, As such upon a reversal of the armature the volume of the attenuation space is increased and an underpressure occurs).
Regarding claim 18, Reiter in view of Maeurer and Hayatani discloses the valve as recited in claim 11, wherein the at least one spacer elements includes at least two spacer elements (46, 47), which are situated between the front face of the armature and the stop element surface (42) of the stop element (25) (Figure 5), and, during the limitation of the relative movement between the armature and the valve needle at the stop element, the at least two spacer elements are supported with respect to one another in such a way that a spring action of the at least two spacer elements is additively compounded of a spring action of a first one of the at least two spacer elements and a spring action of another one of the at least two spacer element (The spacer elements are aligned in an opposing manner, and as admitted by Applicant (Page 14, lines 18-23), opposing spacing elements provides for compounded spring action during movement between the armature, valve needle and stop element).
Regarding claim 19, Reiter in view of Maeurer and Hayatani discloses the valve as recited in claim 11, wherein the at least one spacer element (46, 47) is an at least partially conical spacer element (Column 5, lines 19-21).
Regarding claim 20, Reiter in view of Maeurer and Hayatani discloses the valve as recited in claim 19, wherein a recess is formed at the stop element surface (42) of the stop element (25) (Column 4, lines 31-39, The recess is formed by the convex surface), into which at least one spacer element is at least partially inserted (Figure 5).
Pertaining to Claims 11 and 16-17
Regarding claim 11, Reiter discloses a valve for metering a fluid, comprising: 
an electromagnetic actuator (15, 16, 17) situated in a housing (9) (Figure 1); 
a valve needle (2) which is actuatable by an armature (17) of the actuator (Column 3, lines 45-48) and used to actuate a valve closing body (3) which cooperates with a valve seat surface (4) to form a seal seat (Column 3, lines 22-25 and 45-47), the armature (17) being movably guided at the valve needle (Column 3, lines 43-44); 
at least one stop element (25) connected to the valve needle (2) (Column 3, lines 64-65) and, in connection with an actuation of the valve needle, limits a relative movement between the armature and the valve needle (Column 3, lines 59-60); and at least one elastically deformable spacer element (46, 47) situated between the armature (17) and the stop element (25) (Column 5, lines 24-28, Left side of Figure 6), which, during the limitation of the relative movement between the armature and the valve needle at the stop element, encloses an attenuation space (40) situated between a front face of the armature and a stop element surface (42) of the stop element (25) facing the front face of the armature (Figure 6), and, during the limitation of the relative movement between the armature and the valve needle at the stop element, a volume of the attenuation space is reduced (Column 4, lines 44-47, The fuel is compressed out of the space; Examiner interprets the disclosure as teaching the volume of the space is reduced),
wherein the armature (17) is situated in an armature space (X) filled with a liquid fluid (Column 2, lines 21-23, The fuel flows through the armature, through the armature space into the attenuation space in a compressed stream; Examiner interprets the present fluid as filling the armature space), and, during the limitation of the relative movement between the armature and the valve needle at the stop element, at least some of the liquid fluid is displaced from the attenuation space (Column 4, lines 44-47) wherein the at least some of the liquid fluid is displaced from the attenuation space (40),
wherein the at least some of the liquid fluid is displaced from the attenuation space via at least one gap between the front face of the armature and the spacer element (Column 4, lines 44-47).
However, Reiter fails to disclose some of the liquid fluid being displaced from the attenuation space via a guide gap between the valve needle and the armature.
Maeurer discloses an improved device in the same field of endeavor that features liquid fluid being displaced from an attenuation space (19) via at least one gap (Figure 6, the fluid is displaced in a passage 29 from the side of the attenuation space) and also from a guide gap between a valve needle (6) and an armature (8) (Figure 6, fluid is displaced vertically, as depicted by path 29). Hayatani puts forth the benefits of optimizing throttle gap configuration, stating that the structure minimizes lag time between the fall of a valve and the valve closing state, and provides for a smooth transition between a valve open and valve closing state, due to the optimized resistance provided by flow paths of an optimized alignment and size (Paragraphs 8, 11, 98 and 109). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Reiter with the disclosures of Maeurer, improving the device of Reiter to further include the liquid fluid being displaced from the attenuation space (Reiter, 40) via a guide gap (Maeurer, Figure 6, vertical passage denoted by arrow 29) between the valve needle (Reiter, 2) and armature (Reiter, 17), in order to minimize lag time between the fall of the valve and the valve closing state, and provide for a smooth transition between a  valve open and valve closing state, due to the decrease in the resistance to fuel flow provided by the additional passage, as disclosed by Hayatani (Paragraphs, 8, 11, 98 and 109).
Regarding claim 16, in view of Maeurer and Hayatani discloses the valve as recited in claim 11, wherein the at least one spacer element (46, 47) is supported at the stop element surface (42) in such a way that, during the limitation of the relative movement between the armature (17) and the valve needle (2) at the stop element (46, 47), a friction attenuation is achieved (Figure 6, The spacer elements are supported at the armature in such a way that there is contact between the surfaces of the spacer elements; By admission of Applicant (Page 14, lines 3-10), the frictional relationship between contacting spacer element surfaces during movement between, the armature, valve needle and stop element, provides for frictional attenuation during the resulting elastic deflection of the space elements).
Regarding claim 17, Reiter in view of Maeurer and Hayatani discloses the valve as recited in claim 11, wherein the at least one spacer element (46, 47) includes at least one first spacer element (46) and one second spacer element (47) are provided, which are situated between the front face of the armature and the stop element surface (42) of the stop element (25) (Figure 6), and, during the limitation of the relative movement between the armature and the valve needle at the stop element, a friction attenuation is at least partially achieved due to a friction between the first spacer element and the second spacer element (Figure 6, The spacer elements are situated between the armature and top surface of the stop element in such a way that there is contact between the surfaces of the spacer elements; By admission of Applicant (Page 14, lines 3-10), the frictional relationship between contacting spacer element surfaces during movement between, the armature, valve needle and stop element, provides for frictional attenuation during the resulting elastic deflection of the space elements).
Pertaining to Claims 11 and 21
Regarding claim 11, Reiter discloses a valve for metering a fluid, comprising: 
an electromagnetic actuator (15, 16, 17) situated in a housing (9) (Figure 1); 
a valve needle (2) which is actuatable by an armature (17) of the actuator (Column 3, lines 45-48) and used to actuate a valve closing body (3) which cooperates with a valve seat surface (4) to form a seal seat (Column 3, lines 22-25 and 45-47), the armature (17) being movably guided at the valve needle (Column 3, lines 43-44); 
at least one stop element (25) connected to the valve needle (2) (Column 3, lines 64-65) and, in connection with an actuation of the valve needle, limits a relative movement between the armature and the valve needle (Column 3, lines 59-60); and at least one elastically deformable spacer element (43, 44) situated between the armature (17) and the stop element (25) (Figure 3), which, during the limitation of the relative movement between the armature and the valve needle at the stop element, encloses an attenuation space (40) situated between a front face of the armature and a stop element surface (42) of the stop element (25) facing the front face of the armature (Figure 3), and, during the limitation of the relative movement between the armature and the valve needle at the stop element, a volume of the attenuation space is reduced (Column 4, lines 44-47, The fuel is compressed out of the space; Examiner interprets the disclosure as teaching the volume of the space is reduced),
wherein the armature (17) is situated in an armature space (X) filled with a liquid fluid (Column 2, lines 21-23, The fuel flows through the armature, through the armature space into the attenuation space in a compressed stream; Examiner interprets the present fluid as filling the armature space), and, during the limitation of the relative movement between the armature and the valve needle at the stop element, at least some of the liquid fluid is displaced from the attenuation space (Column 4, lines 44-47) wherein the at least some of the liquid fluid is displaced from the attenuation space (40),
wherein the at least some of the liquid fluid is displaced from the attenuation space via at least one gap between the front face of the armature and the spacer element (Column 4, lines 44-47).
However, Reiter fails to disclose some of the liquid fluid being displaced from the attenuation space via a guide gap between the valve needle and the armature.
Maeurer discloses an improved device in the same field of endeavor that features liquid fluid being displaced from an attenuation space (19) via at least one gap (Figure 6, the fluid is displaced in a passage 29 from the side of the attenuation space) and also from a guide gap between a valve needle (6) and an armature (8) (Figure 6, fluid is displaced vertically, as depicted by path 29). Hayatani puts forth the benefits of optimizing throttle gap configuration, stating that the structure minimizes lag time between the fall of a valve and the valve closing state, and provides for a smooth transition between a valve open and valve closing state, due to the optimized resistance provided by flow paths of an optimized alignment and size (Paragraphs 8, 11, 98 and 109). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Reiter with the disclosures of Maeurer, improving the device of Reiter to further include the liquid fluid being displaced from the attenuation space (Reiter, 40) via a guide gap (Maeurer, Figure 6, vertical passage denoted by arrow 29) between the valve needle (Reiter, 2) and armature (Reiter, 17), in order to minimize lag time between the fall of the valve and the valve closing state, and provide for a smooth transition between a  valve open and valve closing state, due to the decrease in the resistance to fuel flow provided by the additional passage, as disclosed by Hayatani (Paragraphs, 8, 11, 98 and 109).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Reiter in view of Maeurer and Hayatani, as applied to claim 11, further in view of Rogler (EP 2,634,413).
Regarding claim 21, Reiter in view of Maeurer and Hayatani discloses the valve as recited in claim 11, but fails to disclose wherein an elevation is formed at the stop element surface (42) of the stop element (25). 
Rogler discloses a valve that includes an elevation (33) at a stop element surface (13) (Figure 6). Rogler depicts this configuration as an alternative to a concave stop surface (Figure 3). One of ordinary skill in the art would have been motivated by Rogler to provide a stop surface that has an elevation, as an alternative to a concave stop surface. Reiter puts forth a device that features a concave stop surface. As such, one of ordinary skill in the art would have been motivated by Rogler to provide a stop surface that features an elevation, as an alternative to the concave stop surface of Reiter.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Reiter in view of Maeurer and Hayatani, as applied to claim 11, with the disclosures of Rogler, providing a valve that includes an elevation (Rogler, 33) at the stop element surface (Reiter, 42) (Rogler, Figure 6), as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, namely, a protruding surface in Reiter to provide for security and function of the spring washers and stop element surface, in a system that is not dependent upon the geometry of the protruding surface of the stop element surface.
Reiter in view of Maeurer and Hayatani, as applied to claim 11, further in view of Rogler further discloses the at least one spacer element (Reiter, 43, 44), at least during the limitation of the relative movement between the armature and the valve needle at the stop element, is deformed in such a way that the elevation (Rogler, 33) at least partially displaces a volume from a through-opening (Reiter, Column 5, lines 48-50, opening in the stop element) formed at the stop element (Reiter, 25) (Reiter, Column 5, lines 48-50, Openings may be provided in the spring washers, which are located at the stop element; As modified, the elevation performs in the same manner as the edges of the concave surface; The abutting relationship between the elevation and the spring washers provides for a volume of the fuel to be discharged through the openings of the spring washers during the limitation of the relative movement between the armature and the valve needle at the stop element).
Response to Arguments
Applicant’s arguments with respect to claim(s) 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752